Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 8-13, 16, 19-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2014/0317660) in view of Choi et al. (US 2009/0193463).

Regarding claim 1, 12, and 23, Cheung discloses a first electronic device (See [0042] user devices connected with STB) for communicating with a second electronic device (See [0042] other user devices communicating), the second electronic device being at a remote location 
a display device driver (See [0006] [0055] [0160] software operating with hardware in the first device causing display reads on a display device driver) configured to cause to display a video, the video also displayed via the second electronic device (See Fig 12 and [0126-0127] different users can view the same channel via a group watch mode); 
a user interface device (See Fig 16 and [0144] graphical user interface in group watch mode) configured to select a first communication item at the first electronic device and to overlay the selected first communication item onto the video at the first electronic device (See [0140] “When a user (110, 112, and/or 114) presses a unique emoticon button on the remote control device of the user device 118 to activate a unique emoticon mode, selects a unique emoticon from the emoticon area 1419, and performs a preset movement with the remote control device, the graphical user interface 1404 can display the selected unique emoticon in the video playback area 1406 (as described below with respect to graphical user interface 1602) of user devices 118 of both the user (110, 112, and/or 114) and one or more intended recipients”), the selected first communication item being overlaid onto the video during an interactive session between the first electronic device and the second electronic device (See Fig 16 and [0144-0145]); and
 a processor (See [0013] processor executing instructions to perform the operations described) configured to provide information on the overlaid selected first communication item to the second electronic device such that the selected first communication item is overlaid onto the video displayed at the second electronic device (See [0069] [0083] simultaneously 
Cheung does not explicitly disclose wherein the information on the overlaid selected first communication item comprises metadata on content of the overlaid selected first communication item, and wherein the user interface device is further configured to select an object on the video for linking the selected first communication item with the selected object on the video.  
Choi discloses that it was known for an overlaid communication item to comprise metadata on content of a first communication item and wherein a user interface device is further configured to select an object on the video for linking the first communication item with the selected object (See Fig 1 displaying a media related question in real time, question marks pointing to object in video .See [0039] a user may select an object in video and register a question with the video, i.e., a communication item.  The question being linked to an object ID, read metadata, and shared with other users).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Cheung with the known methods of Choi predictably resulting in the information on the overlaid selected first communication item comprises metadata on content of the overlaid selected first communication item, and wherein the user interface device is further configured to select an object on the video for linking the selected first communication item with the selected object on the video by applying the court recognized rational of applying a known technique to a known device (method, or product) 

	
Regarding claim 2 and 13, Cheung and Choi further disclose the first electronic device of claim 1 wherein the processor is further configured to cause to display a second communication item overlaid on the displayed video on the display device, wherein the second communication item is overlaid on the displayed video based on information on the overlaid second communication item provided by the second electronic device during the interactive session (A second communication item reads on an emoticon from the second user See Cheung [0144-0145] where each of users 110, 112 and 114 could convey a second unique emoticon at a later time)

Regarding claim 5 and 16, Cheung and Choi further disclose the first electronic device of claim 1 wherein the first communication item is a graphical item (See Chueng Fig 16 and [0139] communicating emoticon graphical items).

Regarding claim 8 and 19, Cheung and Choi further disclose the first electronic device of claim 1 wherein the selected object on the video is identified by metadata contained in the video (See Choi [0047] extracting attributes such as content ID, frame time, and object ID included in the captured media).



Regarding claim 10, Cheung and Choi further disclose the first electronic device of claim 5, wherein the graphical item is an emoji (See Cheung Fig 16 and [0139]).  

Regarding claim 11 and 22, Cheung and Choi further disclose the first electronic device of claim 1 wherein the selected first communication item comprises text representing a conversation during the interactive session (See Choi [0040] [0048-0051] where linking a graphical items to a question and answer reads on a conversation). 

Regarding claim 24 and 25, Cheung and Choi further disclose the video is a streaming video selected by the first electronic device and the second electronic device (See Cheung [0014] [0058] [0107] the channel is received as a playback stream.  See Cheung [0132] [0126-0127] different users can view the same channel via a group watch mode).


s 3-4  and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2014/0317660) in view of Choi et al. (US 2009/0193463) and further in view of Kawakami et al. (US 2010/0100904).

Regarding claim 3 and 14, Cheung and Choi disclose the first electronic device of claim 2 wherein but do not explicitly disclose the processor is further configured to remove the overlaid selected first communication item from the displayed video on the display device.3 Customer No. 24498 PU150080-US-PCT  
Kawakami discloses it was known to remove a communication from a displayed video on a display device (See Fig 5 and [0088] removing a comment on a display screen after a given duration).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Cheung with the known methods of Kawakami predictably resulting in the processor removing remove the overlaid selected first communication item from the displayed video on the display device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of displaying relevant information without interrupting a viewer experience as suggested by Kawakami.

	


Kawakami discloses it was known to remove a communication from a displayed video on a display device after a given duration (See Fig 5 and [0088] removing a comment on a display screen after a given duration).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Cheung with the known methods of Kawakami predictably resulting in the selected first communication item is displayed on the video at the second electronic device for a given duration by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of displaying relevant information without interrupting a viewer experience as suggested by Kawakami.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425